DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 18-21 in the reply filed on April 15, 2021 is acknowledged. Claims 11-17 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 4-10, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Song”, US 2017/0355871 A1), as evidenced by Liu et al. (“Liu”, US 2014/0312284 A1) and Song et al. (“Song2”, US 2017/0183536 A1).
Regarding claims 1, 2, 18 and 19, Song discloses silver nanoparticle inks dispersed in solvents ([0001]) and can be use with PVB resin for adhesion to substrates ([0002]-[0003]). Song teaches the composition can comprises a mixture of polyvinyl butyral and a poly(melamine-co-formaldehyde) based polymer as well as an epoxy resin ([0022]). Song teaches that in some embodiments, the compositions do not contain polyvinyl phenol ([0022]), which means that some compositions necessarily must contain polyvinyl phenol. Song teaches the process of preparing the composition in [0093]-[[0103].
Song does not expressly teach the exact average particle size range of metal nanoparticles. However, by definition, nanoparticles are particles with sizes in the nanometer range. The examiner takes the position that the nanoparticles of Song would meet the size limitation claimed. As further evidence, the examiner refers Applicant to ([0017]) of Liu, which teaches “nano” means the exact same range as claimed by Applicant.
As to claims 4 and 21, Song teaches a solids content of about 10 to 50 weight percent ([0069]), which is within the range claimed.
As to claim 5, Song teaches propylene glycol methyl ether acetate, inter alia ([0066]).
As to claim 6, Song teaches including methylated poly(melamine co-formaldehyde) ([0094]).

As to claim 8, Song teaches epoxy resins including diglycidyl ethers of bisphenol-A ([0046]).
As to claim 9, Song teaches using PVB resin as an adhesion promoter ([0003]).
As to claim 10, Song implies that some compositions include polyvinyl phenol ([0022]). The examiner takes the position that the claimed polyvinyl phenols are known in the conductive adhesive art. As evidence, see Song2, ([0042]).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references above, and further in view of Kleine Jaeger et al. (“Kleine”, US 2012/0312467 A1).
As to claims 3 and 20, the references above do not expressly teach the conductive adhesive composition containing metal nanoparticles in the range of about 60% to about 95%. However, Kleine discloses a composition for producing electrically conductive bonds (title) and teaches including particles in a range of 50 to 95% by weight ([0034]) which may be silver ([0026]) and can have a mean particle diameter of less than 100nm ([0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use ranges of conductive particles that are known to provide electrical conduction as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song2 (US 2017/0183536 A1) is also considered pertinent art and has been applied above as evidence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/Primary Examiner, Art Unit 1746